Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings received on 26 April 2018 are accepted by the examiner.

Specification
The specification received on 26 April 2018 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-20: the prior art does not disclose or suggest: A pressure gauge comprising: a plug mounted in a guiding recess of a piston base, being movable between a back end board of a shell and a scale panel, and teeth of a gear rack portion arranged along a moving direction of the plug; and an elastic element mounted between the plug and the scale panel and having two ends respectively abutting the plug and the scale panel; and a gear transmission set mounted between the back end board of the shell and the scale panel, connected with the plug, mounted through the scale panel, and connected with an index pointer in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references have pressure gauges comprising elastic elements and gears:           US 394,520 (Thornycroft); US 4,970,899 (Huang) and US 4,058,016 (Schwartz).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/TC/
20 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861